               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
 

    ANGELA SMITH,

                    Plaintiff,
              v.                              Case No. 18-10162
                                              Hon. Terrence G. Berg

    PENNSYLVANIA HIGHER
    EDUCATION ASSISTANCE
    AGENCY d/b/a FEDLOAN
    SERVICING and UNITED
    STATES DEPARTMENT OF
    EDUCATION

                    Defendants.



     ORDER GRANTING DEFENDANT UNITED STATES
     DEPARTMENT OF EDUCATION’S MOTION TO STAY
     Defendant United States Department of Education moved for a
stay    of   this   case   on    December   26,   2018.   Congressional

appropriations to the Department of Justice lapsed on December

21, 2018. Without an appropriation, in most cases, Department of

Justice attorneys are prohibited from working.

     The Court finds that a thirty-day stay is appropriate under these

circumstances. However, the Court notes that there is also a

reasoned basis for denying all such requests. See In re Petition for

a General Order Holding Civil Matters in Abeyance in which the

                                     1
 
United States is a Party Due to Lapse of Congressional

Appropriations, 18-mc-00196 (S.D.W.V. Jan. 2, 2019) (ECF No. 3)

(exempting cases before Judge Joseph R. Goodwin from a general

order of the Southern District of West Virginia staying all civil

matters in which the United States is a party); United States v.

Baltimore Police Dep’t, 1:17-cv-0099-JKB (D. Md. Dec. 26, 2018)

(ECF No, 173) (denying the government’s request for a continuance

of all dates and deadlines until appropriations are restored). As

Judge Goodwin wisely states: “the government should not be given

special influence or accommodation in cases where such special
considerations are unavailable to other litigants.” In re Petition for

a General Order, at 1.

    After 30 days this stay will be lifted. If at that time the Executive
and Legislative branches remain incapable of carrying out their

Constitutional duty to promote the general welfare by authorizing

the Government to pay the attorneys who represent it, the Court

will entertain a motion for entry of default judgment for failure to

defend this suit. Mismanagement has consequences.




                                    2
 
     WHEREFORE, this action is hereby STAYED for a period of 30

days. All dates in the Scheduling Order dated May 10, 2018 (ECF

No. 55) will be extended for a period of 30 days.


      SO ORDERED.



    Dated: January 10,        s/Terrence G. Berg
    2019                      TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE


                         Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on January
    10, 2019.
                             s/A. Chubb
                             Case Manager

 




                                   3
 
